DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set January 5, 2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the first upper power voltage line is disposed on the first lower power voltage line, contacts the first lower power voltage line, and extends along the first lower power voltage line” and “the second upper power voltage line is disposed on the second lower power voltage line, contacts the second lower power voltage line, and extends along the second lower power voltage line” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. 
As to claim 1: The omitted structural cooperative relationships are: “the first upper power voltage line is disposed on the first lower power voltage line, contacts the first lower power voltage line, and extends along the first lower power voltage line” and “the second upper power voltage line is disposed on the second lower power voltage line, contacts the second lower power voltage line, and extends along the second lower power voltage line”. In the paragraph [0047] of the specification, it describes “the first lower power voltage line VSS1 may substantially extends in a first direction D1 along the peripheral area 40” and “The second lower power voltage line VDD1 may substantially extend in the same direction as the first lower power voltage line VSS1.” In the paragraph [00115] of the specification, it describes “the first upper power voltage line VSS2 may have a shape extending toward the pixel area 30 in a cross-sectional a width of the first lower power voltage line VSS1 and the second upper power voltage line VDD2 extends along a width of the second lower power voltage line VDD1 (emphasis added). In other words, the first upper power voltage line VSS2 is not extend along with the first lower power voltage line VSS1 and the second upper power voltage line VDD2 is not extend along with the second lower power voltage line VDD1.
As to claims 2-20: Claims 2-20 are dependent claim of claim 1. Therefore, claims 2-20 are rejected with same rationale as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (US 2014/0176399 A1).
As to claim 1: Lee discloses an organic light-emitting display device (Figs. 1-5, an organic light-emitting display device; Abstract, ¶0020-0021) comprising: 

a pixel array comprising a plurality of pixels and disposed in the pixel area, each of the plurality of pixels includes an organic light-emitting diode (Figs. 1-2, “a pixel array PA” comprising a plurality of pixels and disposed in the pixel area, each of the plurality of pixels includes “an organic light-emitting diode OLED”; ¶0020-0021);
a first power voltage wiring disposed in the peripheral area and including a first lower power voltage line and a first upper power voltage line, wherein the first upper power voltage line is disposed on the first lower power voltage line, contacts the first lower power voltage line, and extends along a width of the first lower power voltage line (Figs. 1-5, “a first power voltage wiring VSS” disposed in the peripheral area NDA and including “a first lower power voltage line VSSL” and “a first upper power voltage line PE4”, wherein the first upper power voltage line PE4 is disposed on the first lower power voltage line VSSL contacts the first lower power voltage line through an ACP, and extends along a width of the first lower power voltage line VSSL; ¶0021, 0029-0050); and 
a second power voltage wiring disposed in the peripheral area and including a second lower power voltage line and a second upper power voltage line, wherein the second upper power voltage line is disposed on the second lower power voltage line, contacts the second lower power voltage line, and extends along the second lower power voltage line, and extends along a width of the second lower power voltage line (Figs. 1-5, “a second power voltage wiring VDD” disposed in the peripheral area and a width of the second lower power voltage line VDDL; ¶0021, 0029-0050), 
wherein the first power voltage wiring is electrically connected to each of the plurality of pixels via one or more signal wirings and provides a first voltage to an electrode of the organic light-emitting diode of each of the plurality of pixels (Fig. 2 shows the first power voltage wiring VSS is electrically connected to each of the plurality of pixels via one or more signal wirings and provides “a first voltage VSS” to “an electrode of the organic light-emitting diode OLED” of each of the plurality of pixels; ¶0021-0050), and the second power voltage wiring is electrically connected to each of the plurality of pixels via the one or more signal wirings and provides a second voltage that is different from the first voltage to a transistor of each of the plurality of pixels (Fig. 2 shows the second power voltage wiring VDD is electrically connected to each of the plurality of pixels via the one or more signal wirings and provides “a second voltage VDD” that is different from the first voltage VSS to “a transistor DT” of each of the plurality of pixels; ¶0021-0050), and 
wherein the first upper power voltage line and the second lower power voltage line are Page 2 of 17Appl. No. 16/377,255disposed in different layers (Figs. 1-5, the first upper power voltage line PE4 and the second lower power voltage line VDDL/VDDHL are Page 2 of 17Appl. No. 16/377,255disposed in different layers; ¶0021-0050) and the first upper power voltage line overlaps the second lower power 
As to claim 2: Lee discloses the second power voltage wiring is disposed between the first power voltage wiring and the pixel area (Figs. 3, 4A show the second power voltage wiring VDDHL1 is disposed between the first power voltage wiring VSSHL1 and the pixel area 230).  
As to claim 3: Lee discloses the first lower power voltage line is spaced apart from the second lower power voltage line, and the first upper power voltage line is spaced apart from the second upper power voltage line (Figs. 3, 4A, 5A show the first lower power voltage line VSSL is spaced apart from the second lower power voltage line VDDHL1, and the first upper power voltage line PE4 is spaced apart from the second upper power voltage line PE1).  
As to claim 5: Lee discloses the first upper power voltage line covers a gap between the first lower power voltage line and the second lower power voltage line in a plan view (Figs. 3-5 show the first upper power voltage line PE4 covers a gap between the first lower power voltage line VSSHL1 and the second lower power voltage line VDDHL1 in a plan view).  
As to claim 6: Lee discloses the electrode of the organic light-emitting diode extends from the pixel area to the peripheral area and contacts the first upper power voltage line (Figs. 2-3, 5, the electrode of the organic light-emitting diode 240 extends from the pixel area to the peripheral area and contacts the first upper power voltage line PE4).  
As to claim 12: Lee discloses a first via insulation layer partially covering the first lower power voltage line and the second lower power voltage line (Fig. 4-5, “a first via insulation layer 217” partially covering the first lower power voltage line VSSL and the second lower power voltage line VDDL).  
As to claim 13: Lee discloses the first via insulation layer includes one or more contact holes, and the first upper power voltage line is connected to the first lower power voltage line through the one or more contact holes of the first via insulation layer (Figs. 3-5, the first via insulation layer includes “one or more contact holes CONT4-CNT7”, and the first upper power voltage line PE4 is connected to the first lower power voltage line VSSL through the one or more contact holes of the first via insulation layer 217). 
As to claim 14: Lee discloses the first via insulation layer includes one or more contact holes (Figs. 2-4, the first via insulation layer 217 includes “one or more contact holes CNT4-CNT7”), and the second upper power voltage line is connected to the second lower power voltage line through one or more contact holes of the first via insulation layer (Figs. 3-4, the second upper power voltage line VDDVL1 is connected to the second lower power voltage line VDDL through one or more contact holes CNT1 of the first via insulation layer 217).  
As to claim 15: Lee discloses a thin film encapsulation layer covering the pixel array and extending to the peripheral area (Figs. 4-6, “a thin film encapsulation layer 300” covering the pixel array DA and extending to the peripheral area NDA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-6, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2014/0176399 A1) in view of Ono et al (US 9245939 B2).
As to claim 1: Lee discloses an organic light-emitting display device (Figs. 1-5, an organic light-emitting display device; Abstract, ¶0020-0021) comprising: 
a base substrate including a pixel area and a peripheral area that surrounds the pixel area (Figs. 1-4, “a base substrate 200 including “a pixel area DA” and “a peripheral area NDA that surrounds the pixel area; ¶0031); 
a pixel array comprising a plurality of pixels and disposed in the pixel area, each of the plurality of pixels includes an organic light-emitting diode (Figs. 1-2, “a pixel array PA” comprising a plurality of pixels and disposed in the pixel area, each of the plurality of pixels includes “an organic light-emitting diode OLED”; ¶0020-0021);
a first power voltage wiring disposed in the peripheral area and including a first lower power voltage line and a first upper power voltage line, wherein the first upper power voltage line is disposed on the first lower power voltage line, contacts the first lower power voltage line (Figs. 1-5, “a first power voltage wiring VSS” disposed in the peripheral area NDA and including “a first lower power voltage line VSSL” and “a first  contacts the first lower power voltage line through an ACP; ¶0021, 0029-0050); and 
a second power voltage wiring disposed in the peripheral area and including a second lower power voltage line and a second upper power voltage line, wherein the second upper power voltage line is disposed on the second lower power voltage line, contacts the second lower power voltage line, and extends along the second lower power voltage line (Figs. 1-5, “a second power voltage wiring VDD” disposed in the peripheral area and including “a second lower power voltage line VDDL” and “a second upper power voltage line VDDVL, wherein the second upper power voltage line VDDVL is disposed on the second lower power voltage line VDDL, contacts the second lower power voltage line VDDL, and extends along the second lower power voltage line VDDL; ¶0021, 0029-0050, wherein the second lower power voltage VDDL is disposed on the same layer of a second power voltage line VDDHL1/VDDHL2, and the second upper power voltage line VDDVL contacts the second lower voltage line VDDL through “a contact hole CNT1”), 
wherein the first power voltage wiring is electrically connected to each of the plurality of pixels via one or more signal wirings and provides a first voltage to an electrode of the organic light-emitting diode of each of the plurality of pixels (Fig. 2 shows the first power voltage wiring VSS is electrically connected to each of the plurality of pixels via one or more signal wirings and provides “a first voltage VSS” to “an electrode of the organic light-emitting diode OLED” of each of the plurality of pixels; ¶0021-0050), and the second power voltage wiring is electrically connected to each of 
wherein the first upper power voltage line and the second lower power voltage line are Page 2 of 17Appl. No. 16/377,255disposed in different layers (Figs. 1-5, the first upper power voltage line PE4 and the second lower power voltage line VDDL/VDDHL are Page 2 of 17Appl. No. 16/377,255disposed in different layers; ¶0021-0050) and the first upper power voltage line overlaps the second lower power voltage line in a plan view (Figs. 1-5, the first upper power voltage line PE4 overlaps the second lower power voltage line VDDL/VDDHL in a plan view; ¶0021-0050).
Lee does not expressly disclose the first upper power voltage line extends along the first lower power voltage line. However, Ono teaches a display device comprises a power voltage line wiring disposed in a peripheral area and including an upper power voltage line and a lower power voltage line, wherein the upper power voltage line is disposed on the lower power voltage line contacts the lower power voltage line, and extends along the lower power voltage line (Figs. 1, 6, “a display device 1000” comprises “a power voltage line wiring 110, 134, 121” disposed in “a peripheral region” and including “an upper power voltage line 121” and “a lower power voltage line 110”, wherein the upper power voltage line 121 is disposed on the lower power voltage line 110 contacts the lower power voltage line 110, and extends along the lower power voltage line 130; col. 14, lines 50-54, “the auxiliary wiring 121 and the power line 110 
As to claim 2: Lee discloses the second power voltage wiring is disposed between the first power voltage wiring and the pixel area (Figs. 3, 4A show the second power voltage wiring VDDHL1 is disposed between the first power voltage wiring VSSHL1 and the pixel area 230).  
As to claim 3: Lee discloses the first lower power voltage line is spaced apart from the second lower power voltage line, and the first upper power voltage line is spaced apart from the second upper power voltage line (Figs. 3, 4A, 5A show the first lower power voltage line VSSL is spaced apart from the second lower power voltage line VDDHL1, and the first upper power voltage line PE4 is spaced apart from the second upper power voltage line VDDVL1).  
As to claim 5: Lee discloses the first upper power voltage line covers a gap between the first lower power voltage line and the second lower power voltage line in a 
As to claim 6: Lee discloses the electrode of the organic light-emitting diode extends from the pixel area to the peripheral area and contacts the first upper power voltage line (Figs. 2-3, 5, the electrode of the organic light-emitting diode 240 extends from the pixel area to the peripheral area and contacts the first upper power voltage line PE4).  
As to claim 12: Lee discloses a first via insulation layer partially covering the first lower power voltage line and the second lower power voltage line (Fig. 4-5, “a first via insulation layer 217” partially covering the first lower power voltage line VSSL and the second lower power voltage line VDDL).  
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior arts Lee and Ono further disclose claim limitation of the first via insulation layer includes one or more contact holes, and the first upper power voltage line is connected to the first lower power voltage line through the one or more contact holes of the first via insulation layer (Lee: Figs. 3-5, the first via insulation layer includes “one or more contact holes CONT4-CNT7”, and the first upper power voltage line PE4 is connected to the first lower power voltage line VSSL through the one or more contact holes of the first via insulation layer 217; Ono: Fig. 6B, “a first via insulation layer 131” includes “one or more contact holes 134”, and the upper power voltage line 121 is connected to the lower power voltage line 110 through one or more contact holes of the first via insulation layer 134).  In addition, the same motivation is used as the rejection of claim 13. 
As to claim 14: Lee discloses the first via insulation layer includes one or more contact holes (Figs. 2-4, the first via insulation layer 217 includes “one or more contact holes CNT4-CNT7”), and the second upper power voltage line is connected to the second lower power voltage line through one or more contact holes of the first via insulation layer (Figs. 3-4, the second upper power voltage line VDDVL1 is connected to the second lower power voltage line VDDL through one or more contact holes CNT1 of the first via insulation layer 217).  
As to claim 15: Lee discloses a thin film encapsulation layer covering the pixel array and extending to the peripheral area (Figs. 4-6, “a thin film encapsulation layer 300” covering the pixel array DA and extending to the peripheral area NDA).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2014/0176399 A1) in view of Ono et al (US 9245939 B2), hereinafter Lees as applied to claim 1 above.
As to claim 4: Lees does not expressly disclose a width of the first upper power voltage line is greater than a width of the first lower power voltage line, and a width of the second upper power voltage line is smaller than a width of the second lower power voltage line. However, Lee teaches a width of the first power voltage line and a width of the second upper voltage line might be changed or the same (Fig. 8, ¶0054-0055), and a width of a third upper power voltage line and a width of a fourth upper power voltage line is small than a width of the first and second upper power voltage line (Fig. 8, “a width of the third upper power voltage line PE2” are small than “a width of the first and second upper power voltage line PE4, PE1”; ¶0054). It would have been obvious to a .

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2014/0176399 A1) in view of Ono et al (US 9245939 B2), hereinafter Lees as applied to claim 1 above, and further in view of Murade (US 2007/0045626 A1).
 As to claim 7: Lees does not expressly disclose a fan-out wiring overlapping the first power voltage wiring and the second power voltage wiring. However, Murade teaches a display device comprises a pixel area and a peripheral area surrounding the pixel area (Fig. 1, a display device comprises “a pixel area 10a” and "a peripheral area" surrounding the pixel area; Abstract, ¶0064), a fan-out wiring overlaps a power voltage wiring in the peripheral area (Figs. 7, 10, "a fan-out wiring 91” overlaps “a power voltage wiring 95” in the peripheral area). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to implement a fun-out wiring in the peripheral area, the result of the implementation is predictable that a fan-out wiring overlapping the first power voltage wiring and the second power voltage wiring as taught by Murade. The motivation would have been in 
As to claim 8: Claim 8 is a dependent claim of claim 7. The prior art Murade further discloses claim limitation of the Page 3 of 17Appl. No. 16/377,255fan-out wiring is disposed under the power voltage wiring (Fig. 10, “a fan-out wiring 91” is disposed under the power voltage wiring 95 in the peripheral area). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lees to have the Page 3 of 17Appl. No. 16/377,255fan-out wiring is disposed under the both the first power voltage wiring and the second power voltage wiring, such that the fan-out wiring is disposed under the both the first power voltage wiring and the second power voltage wiring as taught by Murade. In addition, the same motivation is used as the rejection of claim 8.
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior arts Lee and  Murade further disclose claim limitation of the fan-out wiring includes a plurality of lines spaced apart from each other (Murade: Fig. 10, the fan-out wiring includes a plurality of lines spaced apart from each other), wherein at least a portion of the fan-out wiring overlaps a gap between the first lower power voltage line and the second lower power voltage line in a plan view (Lee: Fig. 3 shows a gap between the first lower power voltage line and the second lower power voltage line in a plan view; Murade: Figs.1, 10 show the fan-out wiring 91 is disposed under the power wiring in the peripheral area; such that the combination of the teaching of Lee and Murade that at least a portion of the fan-out wiring overlaps a gap between the first lower power voltage line and the 
As to claim 10: Claim 10 is a dependent claim of claim 7. The prior arts Lee and  Murade further disclose claim limitation of a touch screen structure disposed in the pixel area and the peripheral area to overlap the fan-out wiring (Lee: Fig. 4A, “a touch screen structure 300” disposed in the pixel area and the peripheral area; Murade: Fig. 10, the fan-out wiring in the peripheral area). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Claim 11 is a dependent claim of claim 7. The prior art Murade further disclose claim limitation of the fan-out wiring is configured to transfer a data signal to the pixel array (Figs. 7-20, the fan-out wiring 91 is configured to transfer a data signal to the pixel array; ¶0109). In addition, the same motivation is used as the rejection of claim 11.  

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2014/0176399 A1) in view of Ono et al (US 9245939 B2), hereinafter Lees as applied to claim 1 above, and further in view of Kim (US 2015/0228927 A1).
As to claim 16: Lees does not expressly disclose the thin film encapsulation layer includes at least one organic layer and at least one inorganic layer. However, Kim teaches an organic display device comprises an encapsulation layer includes at least one organic layer and at least one inorganic layer (Fig. 1, “an organic display device 100” comprises “a thin film encapsulation layer 160 includes “at least one organic layer 162” and “at least one inorganic layer 164”; ¶0051). It would have been obvious to a 
As to claim 17: Claim 17 is a dependent claim of claim 16. The prior arts Ono and Kim further disclose claim limitation of at least one dam structure disposed in the peripheral area (Ono: Fig. 6B, “at least one dam structure 130” disposed in the peripheral area; Kim: Fig. 1, “at least one dam structure 182” disposed in the peripheral area II). The motivation would have been in order to prevent a leakage of the first organic layer and the second organic layer (Kim: ¶0052).
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior art Kim further discloses claim limitation of at least one valley structure disposed between the at least one dam structure and the pixel area (Fig. 1 shows at least one valley structure disposed between the at least one dam structure 182 and the pixel area I). In addition, the same motivation is used as the rejection of claim 18.
As to claim 19: Claim 19 is a dependent claim of claim 18. The prior art Kim further discloses claim limitation of the electrode of the organic light-emitting diode is disposed in the pixel area and the peripheral area, extends along a side surface and an upper surface of the at least one valley structure in the peripheral area, and contacts the first upper power voltage line (Fig. 1, “an electrode 126” of “an organic light-emitting 
As to claim 20: Claim 20 is a dependent claim of claim 18. The prior art Kim further discloses claim limitation of the at least one valley structure is disposed on the first upper power voltage line and is connected to a first via insulation layer that is disposed under the first upper power voltage line through a contact hole of the first upper power voltage line (Fig. 1, at least one valley structure is disposed on the first upper power voltage line 135 and is connected to “a first via insulation layer 118” that is disposed under the first upper power voltage line 135 through “a contact hole 140” of the first upper power voltage line 135). In addition, the same motivation is used as the rejection of claim 20.

Response to Arguments
Applicant’s arguments on January 5, 2020 have been considered but are moot in view of new ground(s) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693